Citation Nr: 0812676	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-25 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability, 
claimed as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for left leg and hip 
disabilities, claimed as secondary to a service-connected 
right knee disability.

3.  Entitlement to service connection for a right hip 
disability, including as secondary to a service-connected 
right knee disability.

4.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 based on treatment for a right hip 
disability.

5.  Entitlement to an increase in a 30 percent rating for a 
right knee disability.

6.  Entitlement to an increased (compensable) rating for 
thrombophlebitis of the right lower extremity.

7.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or based on being 
housebound.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, increased the rating for the 
veteran's service-connected right knee disability from 20 
percent to 30 percent and denied an increased (compensable) 
rating for his service-connected thrombo-phlebitis of the 
right lower extremity.  Service connection was denied for a 
back disability, claimed as secondary to a service-connected 
right knee disability, and for left leg and hip disabilities, 
claimed as secondary to a service-connected right knee 
disability.  The August 2002 RO decision also denied 
entitlement a temporary total convalescent rating under 38 
C.F.R. § 4.30 based on treatment for a right hip disability; 
denied entitlement to SMC based on the need for regular aid 
and attendance or based on being housebound; and denied 
entitlement to a TDIU rating.  

In December 2003, the veteran testified at a Travel Board 
hearing at the RO.  The transcript has been associated with 
the claims file.

In September 2004, the Board remanded all matters for 
additional development.  All development has been completed, 
and the matter is again before the Board for adjudication.


FINDINGS OF FACT

1.  The veteran's back, left hip, left leg, and hip 
disabilities were not caused by or worsened by the veteran's 
service connected right knee disability.

2.  The veteran's right hip disability is not service 
connected, thus a temporary total convalescent rating for 
treatment of this condition is not warranted. 

3.  The veteran's right knee is not ankylosed and the 
disability does not cause extension limited to 30 degrees, 
nonunion of the tibia and fibula, or chronic residuals 
consisting of severely painful motion or severe weakness.

4.  The veteran has no current diagnosis of thrombophlebitis 
or active symptoms related to the service connected 
disability at this time.  

5.  The evidence of record does not establish that the 
veteran is in need of regular aid and attendance, or that he 
is permanently housebound, by reason of a service-connected 
disability. 

6.  The veteran is not entitled to total disability based 
upon individual unemployability due to his service connected 
disability.

CONCLUSION OF LAW

1.  Secondary service connection for the veteran's back, left 
hip, left leg and right hip disabilities is not warranted.  

2.  There is no basis to award a temporary total disability 
rating due to convalescence following right hip surgery.  38 
C.F.R. § 4.30 (2007).

3.  The criteria for an evaluation in excess of 30 percent a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2007).

4.  The criteria for a compensable evaluation 
thrombophlebitis of the right leg are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7121 
(2007).

5.  The criteria for special monthly compensation by reason 
of being in need regular of aid and attendance or by reason 
of being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2007).

6.  The criteria for assignment of TDIU are not met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.        § 
3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection shall be established for a disability 
which is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a).  Specifically, 
in order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  A 
determination as to whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he had in service or during a presumption period, or whether 
lay evidence will suffice, depends on the nature of the 
veteran's present condition (e.g., whether the veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

The service medical records (SMRs) do not indicate treatment 
for the veteran's left leg and hip disability, his right hip 
disability, or his back.  The SMRs do not indicate a 
relationship between his current disabilities and his service 
connected right knee disability or thrombophlebitis.  A VA 
exam from March 1970 was conducted in connection with the 
veteran's right knee disability.  During that examination, 
the examiner indicated that other than the knee and ankle, 
the knee disability affected no other extremities

All the records above provide highly probative evidence 
against the claims before the Board at this time.  

Post-service, during the December 2004 VA exam, the veteran 
denied trauma and surgeries to his left hip but admitted 
experiencing sharp pains.  He indicated that he was told his 
pain originated from degenerative arthritis.  He also 
indicated that the left knee suffered degenerative arthritis, 
and that it occasionally swells.  No surgeries have been 
performed on the knee. 

The examiner indicated that the veteran's back, left leg, 
left hip and right hip disabilities were not caused by or 
permanently worsened by the veteran's service connected right 
knee disability.  The examiner was unable to give an etiology 
for any of the disabilities without resorting to speculation, 
providing more evidence against these claims.

In November 2002, a private physician, Dr. G.P.S. (Dr. G.S.), 
opined that it is as likely as not that the veteran's knee 
injury caused the deterioration of the hip and back.  He 
further stated that the multiple surgeries have altered the 
veteran's gait and substantially contributed to the 
deterioration of the hip and back.  

The Board has carefully reviewed this private medical 
opinion, along with what the veteran told this doctor during 
his examinations with this doctor.  Upon a complete review of 
the medical records, it is clear that that the veteran 
reported an inaccurate history of his knee injury to Dr. G.S.  
In January 2002, Dr. G.S. thoroughly examined the veteran and 
he noted that the veteran sustained his knee injury in 1972 
when he dropped 100 feet from a helicopter in Vietnam, 
landing on a "rice patty".  According to the service 
medical records, however, the veteran separated from service 
in 1969 after injuring his knee in a football related 
accident.  His Form DD-214 discharge papers indicate no 
overseas service.  

Such facts as the one cite above undermine the veteran's 
entire case, undermining his credibility with the VA.  The 
reported history from the veteran to this doctor in January 
2002 undermines the veteran's credibility on a large scale, 
undermining all claims before the VA.  The veteran's 
statements, based on this report, must now be given low 
probative weight. 

The Board notes that the nexus opinion does not indicate that 
the veteran's medical history and/or claims file had been 
reviewed, and it is unclear whether the nexus opinion was 
based upon accurate facts; therefore the opinion is of little 
probative value.  

Another medical record from a private physician, Dr. R.A.S. 
(Dr. R.S.), dated January 2003, indicates that the veteran's 
right knee disability was a causative agent toward the spine 
problems.  Dr. R.S. performed the veteran's knee and hip 
replacements in 2001 and had been treating the veteran for 
several years prior to this opinion.  In February 2003, the 
physician opined that it was a reasonable medical probability 
that the veteran's gait altercations aggravated his back 
condition causing more intense problems.  However, upon a 
complete review of the medical records, it appears that the 
veteran reported an inaccurate history of his knee injury to 
Dr. R.S.  The Board notes that in the July 2001 operative 
report for the knee surgery, Dr. R.S. indicates that the 
veteran initially injured his knee jumping out of a 
helicopter.  The football related injury was not indicated.  
Since the nexus opinions do not indicate that the veteran's 
medical history and/or claims file had been reviewed and 
since it is unclear whether the nexus opinions were based 
upon accurate facts, the Board finds that the opinions are of 
little probative value.  

Unfortunately, the law provides that service connection may 
not be based on speculation or remote possibility.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or 
remote possibility).  Since the December VA examiner 
indicated that the etiology of the disabilities could not be 
determined without resorting to speculation, the Board cannot 
grant direct service connection.  With regard to the 
veteran's claims of secondary service connection for each 
disability, because the VA examiner opined that the back and 
right hip disabilities were not caused by or worsened by the 
service connected right knee disability and because the 
opinions from the two private practitioners appear to have 
been based upon an inaccurate history, the Board cannot find 
that any of the disabilities are entitled to secondary 
service connection.  

In addition to the medical evidence, the Board has considered 
lay statements provided by the veteran, including testimony 
presented at his personal hearings held before the 
undersigned in December 2003.  However, as a layperson, 
without the appropriate medical training and expertise, the 
veteran is not competent to provide a probative (persuasive) 
opinion on a medical matter, such as the source of his 
disabilities.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). Thus, the veteran's personal 
opinion that his left leg and hip disability, his right hip 
disability, and his back disability are related to service or 
a service connected disability is not a sufficient basis for 
awarding service connection on a primary or secondary basis.

Even if the Board gives some probative weight to the 
veteran's statements in light of his occupation, the Board 
finds that the service and post-service medical record, as a 
whole, provide evidence against these claims, outweighing the 
veteran's statements to the VA.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran's left leg and hip 
disability, his right hip disability, and his back disability 
had their onset in service, manifested to a compensable 
degree within one year of separation, or are otherwise 
related to his military service or a service connected 
disability.  The Board finds that the service medical 
records, available post-service medical records, and the VA 
medical opinion provide evidence against these claims, 
outweighing the veteran's lay statements.  The problems with 
the veteran's lay statements are cited above.  Thus, the 
benefits sought on appeal are denied.

Convalescent Rating

The veteran is seeking a total convalescent rating under 38 
C.F.R. § 4.30 based on treatment for a right hip disability.  

Since service connection for a right hip disability is 
denied, there is no legal basis to consider the veteran's 
claim of entitlement to a temporary total disability rating 
due to convalescence following right hip surgery.  In this 
regard, a total disability rating will be assigned effective 
the date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence.  38 C.F.R. § 4.30 (2007).  As service 
connection for a right hip disorder has not been established, 
the claim must be denied based on a lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability ratings are determined by applying the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran seeks an increased rating for his right knee 
disability, currently rated at 30 percent, and for his 
thrombophlebitis of the right lower extremity, currently 
rated noncompensable.

Right Knee Disability

Under DC 5055, a 100 percent evaluation is assigned for one 
year following the implantation of the prosthesis. This 
period commences at the conclusion of the initial grant of a 
total rating for one month following hospital discharge 
pursuant to 38 C.F.R. §§ 4.30, 4.71a, DC 5055.  The veteran 
filed his claim in December 2000, and while his claim was 
pending, in July 2001 he underwent the implantation of the 
prosthesis.  The Board notes that the veteran was granted the 
100 percent evaluation from July 2001 to September 2002, and 
after the one year, his rating was reduced to 30 percent.  

Following the one-year period, DC 5055 provides a 60 percent 
evaluation if there are chronic residuals consisting of 
severely painful motion or severe weakness in the affected 
extremity.  During the VA exam in December 2004, the veteran 
indicated that since his knee replacement, he did not have 
many complaints except for weather changes.  He indicated 
that the knee occasionally swells, but denied that it gives 
out or locks up.  The examiner indicated that there was no 
weakness.  The examiner noted that the veteran had a slow 
antalgic gait and appeared to be very depressed and in severe 
pain; however, the examiner did not specify the presence of 
right knee pain that time.  Based upon the entirety of the VA 
exam and the veteran's statement to the examiner, the veteran 
was not experiencing severe right knee pain at that time, 
providing evidence, overall, against this claim.  

Other medical evidence of record also fails to show chronic 
residuals of severely painful motion or severe weakness in 
the right leg.  In a VA outpatient record, dated June 2005, 
the veteran sought treatment for his right knee.  He 
complained of swelling and mild pain.  It was noted that he 
had full range of motion and good lateral and medial 
ligamentous stability.  X-rays of the knee showed intact 
hardware that did not appear to be loose.  The assessment was 
right knee strain status post right knee total replacement 
and he was instructed to wear a brace whenever he is up and 
around.  In September 2005, it was noted that x-rays showed a 
bony chip medial knee, which may or may not have been the 
source of the veteran's pain at that time.  Again in October 
2005, the veteran sought treatment for excruciating medial 
knee pain that caused him to stop whatever he was doing.  The 
pain occurred when walking and was happening 2-3 times per 
week.  The assessment was total right knee prosthesis in 
apparent good position.  In January 2006, the veteran sought 
treatment for right knee pain and swelling.  

Finally, at his hearing before the Board in December 2003, 
the veteran indicated occasional swelling and pain associate 
with his right knee disability.  He was unable to describe 
the pain because he was taking pain killers for his back, but 
stated that his daily pain was around 5 out of 10 with 
occasional flare-ups, which cause immobility 5 or 6 times per 
month.  As for the swelling, it worsened upon standing for 
long periods.  

Other than the 4 occasions listed above, there are no 
additional complaints of or treatment records for knee pain.  
The Board notes that the knee surgery was conducted in July 
2001 and that the earliest medical evidence showing 
complaints of pain did not occur until 2005.  The last 
complaint of pain was January 2006.  Therefore, the Board 
cannot find that the veteran has chronic residuals consisting 
of severely painful motion or severe weakness.  Accordingly, 
a 60 percent rating is not warranted under DC 5055.

Under DC 5055, with intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability will 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
Id.  DC 5256 pertains to ankylosis of the knee. 38 C.F.R. § 
4.71a, DC 5256. Ankylosis is "[s]tiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint." Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 
(25th ed. 1990).  The evidence fails to show ankylosis of the 
right knee; therefore, the veteran is not entitled to an 
increased evaluation under DC 5256.

DC 5261 pertains to limitation of extension of the knee. This 
code provides that extension limited to 45 degrees warrants a 
50 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 20 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5261.  The VA exam of December 2004 indicates that the 
veteran had extension limited to 22 degrees.  As his 
condition more nearly approximates the criteria for a 30 
percent evaluation, the veteran is not entitled to an 
increased evaluation under DC 5261.

DC 5262 pertains to impairment of the tibia and fibula. This 
code provides a maximum 40 percent evaluation for nonunion of 
the tibia and fibula with loose motion and requires a brace.  
See 38 C.F.R. § 4.71a, DC 5262.  The VA exam of December 2004 
does not indicate that the veteran has nonunion of the tibia 
and fibula, and the report also indicates that the veteran 
does not require a brace or cane for his right knee.  
Therefore, an increased rating is not warranted under DC 
5262.

As indicated above, in addition to the criteria listed at DC 
5055, 5256, 5261, and 5262, the Board must also consider 
whether a higher disability rating is warranted based on 
functional loss due to pain or weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The December 2004 VA exam shows that the 
veteran had no weakness or swelling and that the veteran 
indicated that since his knee replacement, he did not have 
many complaints except for weather changes.  He indicated 
that the knee occasionally swells, but denied that it gives 
out or locks up.  The exam also shows that the veteran's 
extension is greater than is required for an increased 
rating.  The Board notes that the veteran sought treatment 
for pain in June, September, and October 2005 and January 
2006.  The Board recognizes the veteran's complaints of pain 
and limitations; however, it is important for the veteran to 
understand that without consideration of pain the current 
evaluations could not be justified.  

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

Thrombophlebitis

The veteran is service connected for thrombophlebitis of the 
right lower extremity. He is rated under Diagnostic Code (DC) 
7121, for post-phlebitic syndrome.

Under Diagnostic Code 7121, a 10 percent evaluation requires 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking with symptoms 
relieved by elevation of the extremity or compression 
hosiery. Persistent edema, incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema warrants a 20 percent evaluation. When the 
disability is manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, a 40 percent evaluation is warranted. When there 
is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, a 60 
percent evaluation is warranted. Massive board-like edema 
with constant pain at rest warrants a 100 percent disabling 
evaluation. 38 C.F.R. § 4.104, (2006).

The December 2004 VA exam indicated that the veteran has had 
thrombophlebitis with surgeries.  He was treated with heparin 
injections for a month after his total right knee 
replacement; however, the veteran was not being treated for 
the disability at the time of the exam.  He was diagnosed 
with a history of thrombophlebitis.

A private medical record from Health South, dated April 2001, 
indicates that the veteran sought treatment for bilateral leg 
swelling.  The physician indicated that there was no obvious 
thrombosis, providing evidence against this claim.  

A VA outpatient record dated May 6, 2003 showed the veteran 
was diagnosed with increasing generalized edema.  The history 
of thrombosis was noted and the record indicated that 
thrombosis needed to be ruled out.  On May 8, 2003, the 
veteran was diagnosed with nephrolithiasis and bilateral 
edema.  Though his history of thrombosis was noted, it was 
not indicated as the cause of the veteran's edema.  In 
January 2004, June 2005, and January 2006, the veteran again 
sought treatment for edema; however, he was not diagnosed 
with thrombosis.

Based upon the evidence, the veteran does not suffer active 
thrombophlebitis of the right lower extremity.  The medical 
records indicate treatment for edema on several occasions, 
and often the history of thrombosis was noted.  However, the 
veteran was not diagnosed with thrombophlebitis during any of 
his treatments.  Edema is a symptom of thrombophlebitis, but 
is also a symptom of other disabilities.  Therefore, as the 
evidence fails to show active thrombophlebitis, a compensable 
rating is not warranted at this time.

Again, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R.  § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

Special Monthly Compensation

"Special monthly compensation" is payable to a person who 
is permanently bedridden or so helpless as a result of 
service-connected disability that he is in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  The following will be 
accorded consideration in determining the need for regular 
aid and attendance: Inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of a claimant to 
feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect a claimant from the hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R.  § 3.352(a) be found to exist before 
a favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  See Turco v. Brown, 9 
Vet. App. 222 (1996).  "Bedridden" will be that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  The fact that the veteran 
has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  38 
C.F.R.  § 3.352(a).

If the veteran does not qualify for increased benefits for 
aid and attendance, increased compensation benefits may still 
be payable if the veteran has a single service-connected 
disability rated as 100 percent and: (1) Has additional 
service-connected disability or disabilities independently 
ratable at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving different 
anatomical segments or bodily systems, or (2) Is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A.  § 1114(s); 38 C.F.R. § 
3.350(i).

The Board has previously discussed the veteran's December 
2004 VA exam and other medical evidence of record.  The 
critical question to be determined in this case is whether 
the veteran's service-connected disability has resulted in 
the need for regular aid and attendance of another person 
because of resultant helplessness due to mental and/or 
physical impairment.  Based on its review of the record, the 
Board concludes that the criteria have not been met.  In this 
case, the veteran's only service-connected disabilities are 
thrombophlebitis and a right knee disability.  As discussed 
supra, the Board has determined that this disability is 
properly evaluated as 30 percent disabling.  The competent 
medical evidence of record does not indicate that the 
veteran's service-connected disabilities alone render him 
bedridden, or unable to care for his daily personal needs or 
to protect himself from the hazards of daily living without 
assistance from others.  Rather, the evidence indicates that 
the veteran is not housebound due to his service connected 
disorder, and that although he requires aid and assistance, 
this is due to his nonservice-connected back disability.  The 
post-service medical record provides evidence against this 
claim. 

In summary, the veteran is not housebound due to service- 
connected disability, and although he requires regular aid 
and attendance, the record does not support a conclusion that 
the reason for that profound level of disability is, in fact, 
due to his service-connected disability alone.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

Total Disability Based on Individual Unemployability (TDIU)

The veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which a permanent and 
total disability rating for compensation purposes may be 
established, the veteran's disabilities may be considered 
under subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Federal Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's service-connected disabilities 
include a right knee disability rated as 30 percent disabling 
and thrombophlebitis rated as 0 percent disabling.  

The veteran's combined disability evaluation is 30 percent.  
See 38 C.F.R. § 4.25, Table I.  As the veteran does not meet 
the schedular prerequisites for assignment of a total rating 
for compensation purposes, he can only be granted a total 
rating if it is shown that his service-connected 
disabilities, when considered in light of his education and 
occupational experience, render him unable to obtain or 
retain substantially gainful employment.  See 38 C.F.R. § 
4.16(b).

The veteran reported that he is an anesthesiologist.  He 
claims that he is unable to secure or maintain gainful 
employment because of disabilities involving his right knee 
disability, back disability, bilateral hip disabilities, and 
left leg disability.  However, since service connection has 
not been established for the veteran's back, bilateral hip 
disabilities, or left leg, there is simply no basis to award 
a TDIU, as such a claim is based on an inability to secure or 
maintain employment due to service-connected disabilities.  
In fact, such a statement provides evidence against this 
claim, indicating that the veteran is unemployed due to 
disabilities not associated with service.

In addition, no medical evidence indicates that the veteran 
is unable to secure or maintain gainful employment as a 
result of his service-connected right knee disability and/or 
thrombophlebitis.  In reaching this decision, the Board notes 
that the December 2003 VA examination report provides highly 
probative evidence against the veteran's claim. This report 
shows no significant findings related his service-connected 
right knee disability or thrombophlebitis.  Instead, it was 
noted that the veteran had severe pain in the lower back with 
motion of the hips and that he is unable to be employed 
primarily due to his severe back pain.  The examiner 
indicated that he was unable to be employed because of the 
multiple narcotics he must take in order to have adequate 
control of his pain. It is also important to note that the 
veteran indicated that his right knee disability caused 
problems with the change of weather

The Board has also reviewed both VA and private treatment 
records, none of which indicate that the veteran is unable to 
secure or maintain gainful employment as a result of his 
service-connected right knee disability and thrombophlebitis.  
Thus, these records also provide highly probative evidence 
against the veteran's claim for a TDIU.  The Board places 
greater probative value on the objective medical evidence 
than lay statements provided by the veteran.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).

The Board finds that while the service-connected disabilities 
may interfere with some types of work but would not prevent 
him from obtaining work.  As stated by the Court itself, the 
record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  In this 
regard, the veteran has noted several nonservice connected 
disorders. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service connected 
disabilities, and the evidence on file is not always 
plausible, for the reasons cited above. 

Accordingly, the Board finds that the veteran has not 
demonstrated that he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  Since the preponderance of the evidence is 
against the veteran's claim, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Hence, the appeal is denied.




The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction, or regional office (RO).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the veteran in October 2004 that fully addressed all four 
notice elements, including the elements required under 
Vazquez-Flores.  The letter informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.  Although the notice 
letter was not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a rating 
decision supplemental statement of the case issued in October 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records, private medical records, and Social 
Security Administration records.  The veteran submitted lay 
statements and private medical records, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  The veteran was 
afforded a VA medical examination in December 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hip 
disabilities, left leg disability, and back disability 
secondary to the service connected right knee disability is 
denied.

Entitlement to service connection for a right hip disability 
is denied, therefore, entitlement to temporary convalescence 
for the right hip disability is denied.

Entitlement to an increased rating for the service connected 
right knee disability is denied.

Entitlement to a compensable rating for the service connected 
thrombophlebitis is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or based on being housebound 
is denied.

Entitlement to TDUI is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


